DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 08/25/2022. Claims 1-30 and 32-33 are presently pending and are presented for examination. Claim 31 was cancelled. Claims 1, 2, 5-8, 10, 14, 16, 18, 20-21, 24-26, 28, 30, and 32 were amended.
Reply to Remarks
Applicant’s amendments, see Pages 12-15 of the Applicant's Remarks, filed 08/25/2022, with respect to the claim objections and § 112 A/B rejections have been fully considered and are persuasive. The §112 rejection has been withdrawn.
Applicant’s amendments, see Pages 12-15 of the Applicant's Remarks, filed 08/25/2022, with respect to the claim rejections under § 101 have been fully considered and are persuasive. The §101 rejection has been withdrawn.
Applicant’s arguments, see Pages 15-19 of the Applicant's Remarks, filed 08/25/2022, with respect to the rejection(s) of claim(s) 1-30, under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Filev does not disclose “a dynamic speed profile of a motor vehicle which is suitable for simulating vehicle operation on a route or is suitable for setting target speeds for driver assistance systems for a route”, and “controlling the speed of the motor vehicle based on the dynamic speed profile”. Examiner respectfully disagrees.
The language of claim 1 does not place the vehicle in a stationary environment and the specification on pages 2-3 illustrates that the static speed profile, corresponding to the dynamic programming in Filev, is calculated for a route separated into segments for the purposes of determining a maximum/minimum acceleration for each point in time for the purposes of fuel consumption optimization. The applied Filev reference illustrates in paragraph 30 where the maximum and minimum trajectories for feasible speed profiles meant for the dynamic programming optimization technique for optimal speed profiles that factor in the speed, acceleration, estimated road and vehicle conditions across time intervals to optimize fuel consumption. Also, Filev paragraph 5 explains controlling the vehicle based on the generated speed profiles. Therefore, Filev does teach a dynamic speed profile of a motor vehicle which is suitable for simulating vehicle operation on a route or is suitable for setting target speeds for driver assistance systems for a route. 
Similarly, Applicant’s arguments with respect to the rejection(s) of claim(s) 32-33 under § 103 that the prior art of record of Filev does not disclose “running the dynamic speed profile on a test bench” and this argument is considered persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Filev and Braak. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 19, 22, 23, 25, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Filev et al., US-20140277835-A1, hereinafter referred to as Filev. 
As per claim 1
Filev discloses [a] method (a method and apparatus for controlling the speed of transportation vehicles to optimize energy efficiency, and, more specifically, to cloud-based computing to define optimal speed profiles based on an identified route and corresponding road conditions such as road grade – Filev ¶3), for generating a dynamic speed profile of a motor vehicle (dynamic programming (DP) process or any other deterministic optimization technique for finding a speed profile optimizing fuel economy, An optimizer 25 generates a speed profile based on inputs - Filev Fig 3 and ¶22, ¶26), which is suitable for simulating actual vehicle operation on a route or is suitable for setting target speeds (model 55 as shown in FIG. 7 which mathematically represents a cost function for determining energy consumption according to speed, road grade, and a chosen set of dynamic route and vehicle conditions - Filev ¶30),  for driver assistance systems (Driver interfaces such as an emotive driver assistance system or a haptic pedal provide good mechanisms for presenting optimal drive speed information to the driver – Filev ¶50), comprising the following procedural steps: determining a route-based static speed profile for the route resolved into route segments (The speed profile specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption, An optimizer 25 generates a speed profile based on inputs, In addition to maximum speed limit constraints which may be based on legal speed limits and transient road conditions such as rain (i.e., both legal and practical limits) - Filev ¶7 ¶26, ¶29), based on information from a digital map (In step 100, road segments from a map database are assembled into different potential routes and the speed limits or other speed constraints for each route are determined - Filev Fig 14 and ¶44); determining a route-based dynamized speed profile on the basis of the route-based static speed profile which factors in a defined, [maximum target deceleration] to reach, [mandatory speed minima] of the route-based static speed profile (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 - Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)); determining an time-based dynamic speed profile resolved into time increments on the basis of the route-based dynamized speed profile, wherein an applied acceleration is determined in each time increment based on the speed dictated by the dynamized speed profile in a route segment corresponding to the respective time increment and the applied speed in the time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)); controlling the speed of the motor vehicle based on the dynamic speed profile (a speed control system utilizing information… Route selection may be based on evaluating fuel consumption for different possible routes, The target speed is provided to an adaptive cruise control 31 for use as a speed setpoint in order to achieve the recommended target speed, or is provided to a driver display or interface 32 to assist the driver in adjusting vehicle controls to achieve the target speed - Filev Fig 3 & 7 and ¶5 & ¶27).
Filev suggests but does not expressly teach determining an in particular time-based and determining a route-based static speed profile for the route resolved into route segments; however, Filev does teach determining a route-based static speed profile for the route resolved into route segments, based on paragraphs 7, 26, and 29 and that determining an in particular time-based dynamic speed profile resolved into time increments on the basis of the route-based dynamized speed profile according to paragraph 30, 31, and 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Filev, as separating the routes into segments based on time and distance increments improves fuel economy, see Filev ¶39 for details. 
As per claim 5 
Filev discloses [t]he method according to claim 1, and Filev further discloses, wherein upon the occurrence of speed jumps in the static speed profile, ensuing from a speed minimum, the applied speed in the preceding route segments is determined for the dynamized speed profile based on the respective speed applied in the following segment and a defined standard target deceleration, until the applied speed in one of the preceding route segments (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)), reaches the value of the static speed profile in said route segment (The speed profile specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption, An optimizer 25 generates a speed profile based on inputs, In addition to maximum speed limit constraints which may be based on legal speed limits and transient road conditions such as rain (i.e., both legal and practical limits) - Filev ¶7 ¶26, ¶29).
Filev suggests but does not expressly teach determining an in particular a route-based static speed profile for the route resolved into route segments; however, Filev does teach determining a route-based static speed profile for the route resolved into route segments, based on paragraphs 7, 26, and 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Filev, a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage, as separating the routes into segments based on time and distance increments improves fuel economy, see Filev ¶39 for details. 
As per claim 8
Filev discloses [t]he method according to claim 1, and Filev further discloses, wherein upon the occurrence of speed jumps in the static speed profile, ensuing from speed minimum, the applied speeds in the preceding route segments are determined for the dynamized speed profile based on the respective speed applied in the following route segment and the target deceleration defined by the coasting behavior until the speed applied in one of the preceding route segments (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)), reaches the value of the static speed profile in said route segment (The speed profile specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption, An optimizer 25 generates a speed profile based on inputs, In addition to maximum speed limit constraints which may be based on legal speed limits and transient road conditions such as rain (i.e., both legal and practical limits) - Filev ¶7 ¶26, ¶29).
Filev suggests but does not expressly teach determining an in particular a route-based static speed profile for the route resolved into route segments; however, Filev does teach determining a route-based static speed profile for the route resolved into route segments, based on paragraphs 7, 26, and 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Filev, a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage, as separating the routes into segments based on time and distance increments improves fuel economy, see Filev ¶39 for details. 
As per claim 19
Filev discloses [t]he method according to claim 1, and Filev further discloses wherein map points are read in from the digital map for the route-based static speed profile and/or generated on the basis of the information from the digital map (In step 100, road segments from a map database are assembled into different potential routes and the speed limits or other speed constraints for each route are determined – Filev Fig 14 and ¶44).
As per claim 22
Filev discloses [t]he method according to claim 1, and Filev further discloses wherein the dynamic speed profile is output as a time-based dynamic speed profile (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
As per claim 23
Filev discloses [t]he method according to claim 1, and Filev further discloses wherein a route-based dynamic speed profile resolved into route segments (The speed profile specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption, An optimizer 25 generates a speed profile based on inputs, In addition to maximum speed limit constraints which may be based on legal speed limits and transient road conditions such as rain (i.e., both legal and practical limits) - Filev ¶7 ¶26, ¶29), which is output, is determined on the basis of the dynamic speed profile resolved into time increments (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
As per claim 25
Filev discloses a method according to claim 1, and Filev further discloses [a] method for guiding a motor vehicle by means of a driver assistance system (Driver interfaces such as an emotive driver assistance system or a haptic pedal provide good mechanisms for presenting optimal drive speed information to the driver - Filev ¶50), wherein target speeds for guiding the motor vehicle are determined in a dynamic speed profile, wherein the dynamic speed profile is determined starting from a route-based, speed profile by resolving it into time increments (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)), wherein an applied acceleration is determined in each time increment on the basis of the speed dictated by the route-based speed profile in a route segment corresponding to the respective time increment and the applied speed in the time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
As per claim 30
Filev further discloses wherein the computer program is stored on a non- transitory computer readable medium, and wherein the computer program is capable of being executed by a computer (Since dynamic programming is computationally intensive, it is beyond the computational capacity that is available on-board the vehicle. The invention uses resources available wirelessly (e.g., via the internet) and downloads the results to the vehicle for application by the speed control system, A model including a corresponding cost function for vehicle 60 is stored in a vehicle model database 64 connected to or stored within optimization server 63., Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, Processor 71 operates on various stored quantities such as an optimal speed profile 73 – Filev Fig 9 and ¶6, ¶32, ¶30 and ¶38).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev, and further in view of Raghu et al., US-20170243073-A1, hereinafter referred to as Filev, and Raghu. 
As per claim 2
Filev discloses [t]he method according to claim 1, and Filev further discloses the speed profile for the route-based static speed profile (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 - Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)).
Filev does not disclose wherein after one traffic signal, further traffic signals in a defined area, are not taken into account when determining.
However, Raghu teaches wherein after one traffic signal, further traffic signals in a defined area, are not taken into account when determining (In step 216 the spatial position of the traffic lights relative to the vehicle is ascertained…If the traffic light is outside of the range, the process ends at step 210 because the value indicates the traffic light does not apply to the vehicle. If the spatial position is within the selected range, it is concluded that there is a high enough probability it applies to the vehicle and the analysis proceeds to step 220 - Raghu ¶27).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Raghu teaches autonomous vehicle control systems that calculate or determine whether traffic lights effect the travel of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by an autonomous vehicle control systems that calculate or determine whether traffic lights effect the travel of a vehicle, as taught by Raghu, to enable the model to create path with the fewest obstacles such as traffic lights which may appear one after the other within a defined threshold resulting in further delays according to the model. 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev, and further in view of Lee et al., US-20070150157-A1, hereinafter referred to as Filev and Lee. 
As per claim 3
Filev discloses [t]he method according to claim 1, and Filev further discloses, wherein a maximum speed for the route-based static speed profile (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filey Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose is driver-specific. 
However, Lee teaches is driver-specific (determine an allowable (i.e., critical or maximum range) curve speed profile, determine a vehicle condition, such as yaw rate, speed and geographic location, and determine a desired curve speed profile based on the allowable curve speed profile and an operator preference or vehicle characteristic input. - Lee ¶24).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Lee teaches a method and system for curve speed control where the driver’s speed preferences are taken into account when calculating the appropriate speed. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a vehicle speed control system that utilizes the driver’s preferences to calculate the travel speed, as taught by Lee, to ensure that system sets the correct speeds to enable the operator to be comfortable with the amount of acceleration and forces exerted on them as the vehicle travels. 
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev, as per claim 1, and further in view of Braun et al., JP-2000111571-A, hereinafter referred to as Filev and Braun (Translations by EPO). 
As per claim 4
Filev discloses [t]he method according to claim 1, and Filev does not disclose, wherein the amount of an acceleration value difference in one time increment to an acceleration value in a preceding time increment is less than a threshold value wherein the threshold is determined as a function of the driving physics, the vehicle and/or a driver. 
However, Braun teaches wherein the amount of an acceleration value difference in one time increment to an acceleration value in a preceding time increment (Advantageously, the gradient or the time derivative of the acceleration value is determined as the change value. In an alternative embodiment, the change value is determined as the difference resulting from the value of the acceleration value determined for successive discrete time steps. - Braun ¶8), is less than a threshold value (it is determined whether the absolute value of the change value is less than or equal to the threshold value – Braun ¶11), wherein the threshold is determined as a function of the driving physics, the vehicle and/or a driver (In this monitor means, the change value and the threshold value are compared. In order to eliminate driving conditions of the vehicle that adversely affect the results of the monitoring, the acceleration sensor monitoring is performed when the speed value representing the vehicle speed is greater than a threshold value and/or for a configurable time. And/or the acceleration value is greater than the threshold value and/or the acceleration value is greater than the threshold value - Braun ¶9).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Braun teaches a method and system for determining where a vehicle acceleration sensor has failed by comparing sensor data with known thresholds. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a vehicle acceleration sensor that has a failure detector that compares sensor data with known thresholds, as taught by Braun, to compare the acceleration data with known thresholds to properly adjust the model. 
Claims 6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Filev, as per claim 5, and further in view of and Adamek et al., DE-102014002111-B4, hereinafter referred to as Filev, and Adamek (Translations by EPO). 
As per claim 6
Filev discloses [t]he method according to claim 5, and Filev further discloses, wherein the standard target deceleration lies between a maximum target deceleration (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 - Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)).
Filev does not disclose and a coasting deceleration defined by the coasting behavior of the vehicle.
However, Adamek teaches and a coasting deceleration defined by the coasting behavior of the vehicle (Whenever such a coasting target is present or can be determined - Adamek ¶16).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Adamek teaches a method and system for a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model, as taught by Adamek, to adjust the model to decelerate the vehicle from coasting to reach the desired speed.
As per claim 9
Filev discloses [t]he method according to claim 5, and Filev further discloses, wherein a progression of the route-dependent dynamized speed profile, between the progression determined by means of the standard target deceleration (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose is determined on a driver-specific basis, and the progression determined by means of the coasting behavior.
However, Lee teaches is determined on a driver-specific basis (determine an allowable (i.e., critical or maximum range) curve speed profile, determine a vehicle condition, such as yaw rate, speed and geographic location, and determine a desired curve speed profile based on the allowable curve speed profile and an operator preference or vehicle characteristic input. - Lee ¶24).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Lee teaches a method and system for curve speed control where the driver’s speed preferences are taken into account when calculating the appropriate speed. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a vehicle speed control system that utilizes the driver’s preferences to calculate the travel speed, as taught by Lee, to ensure that system sets the correct speeds to enable the operator to be comfortable with the amount of acceleration and forces exerted on them as the vehicle travels. 
However, Adamek teaches and the progression determined by means of the coasting behavior (the coasting process is thus initiated within a predetermined time after the driver has been given an indication to end the actuation of the accelerator pedal, a higher maximum permitted braking deceleration and a higher maximum permitted change are set in a first parameterization of the braking deceleration and the entire group of measures is available when determining the action plan – Adamek ¶59).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Adamek teaches a method and system for a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model, as taught by Adamek, to adjust the model to decelerate the vehicle from coasting to reach the desired speed.
Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Filev, and further in view of Minoiu Enache, US-20160264136-A1, hereinafter referred to as Filev and Minoiu Enache. 
As per claim 10
Filev discloses [t]he method according to claim 1, and Filev further discloses, wherein the acceleration for the dynamic speed profile in one time increment, the value of the dynamized speed profile at the route segment corresponding to said time increment, of the dynamized speed profile at the route segment corresponding to said time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose is set to a defined acceleration value, or a defined deceleration value, when the applied speed is lower or higher than the value.
However, Minoiu Enache teaches is set to a defined acceleration value or a defined deceleration value, when the applied speed is lower or higher than the value (a step of generating a speed set point set to a value equal to that of the potential speed when said lateral acceleration has a value lower than said maximum permissible lateral acceleration value, an adjustment step wherein the value of the potential speed is reduced if said lateral acceleration has a value greater than or equal to said maximum permissible lateral acceleration value so as to calculate a reduced lateral acceleration by reiteration of said calculation step, calculation is carried out in real time – Minoiu Enache ¶9, ¶10, and ¶97).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Minoiu Enache teaches a method for automatically controlling a vehicle includes giving a reference local path and a potential speed of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a method for automatically controlling a vehicle includes giving a reference local path and a potential speed of the vehicle, as taught by Minoiu Enache, to enable a comparison between the various parameters needed for modeling the vehicle’s intended path. 
As per claim 11
Filev, in view of Minoiu Enache, discloses [t]he method according to claim 10, and Filev further discloses, wherein the defined acceleration value depends on the performance characteristics of the motor vehicle (The new speed constraints (maximum and minimum trajectories) may be selected in response to both the legal speed limits and the previous speed performance of the vehicle along the current route – Filev ¶42).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev, and Minoiu Enache, as per claim 10, and further in view of Braun, hereinafter referred to as Filev, Minoiu Enache, and Braun.
As per claim 12
Filev, in view of Minoiu Enache, discloses [t]he method according to claim 10, and Filev further discloses, wherein the defined acceleration value, on the applied speed in the respective time increment, around the dynamized speed profile (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose is reduced to an equalizing acceleration dependent, within a tolerance range. 
However, Braun teaches is reduced to an equalizing acceleration dependent (Advantageously, the gradient or the time derivative of the acceleration value is determined as the change value. In an alternative embodiment, the change value is determined as the difference resulting from the value of the acceleration value determined for successive discrete time steps. - Braun ¶8), within a tolerance range (it is determined whether the absolute value of the change value is less than or equal to the threshold value - Braun ¶11).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Braun teaches a method and system for determining where a vehicle acceleration sensor has failed by comparing sensor data with known thresholds. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a vehicle acceleration sensor that has a failure detector that compares sensor data with known thresholds, as taught by Braun, to compare the acceleration data with known thresholds to properly adjust the model. 
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev, and Minoiu Enache, as per claim 10, and further in view of Lee, hereinafter referred to as Filev, Minoiu Enache, and Lee.
As per claim 13
Filev, in view of Minoiu Enache, discloses [t]he method according to claim 10, and Filev further discloses, wherein the maximum target acceleration (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose is driver-specific. 
However, Lee teaches is driver-specific (determine an allowable (i.e., critical or maximum range) curve speed profile, determine a vehicle condition, such as yaw rate, speed and geographic location, and determine a desired curve speed profile based on the allowable curve speed profile and an operator preference or vehicle characteristic input. - Lee ¶24).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Lee teaches a method and system for curve speed control where the driver’s speed preferences are taken into account when calculating the appropriate speed. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a vehicle speed control system that utilizes the driver’s preferences to calculate the travel speed, as taught by Lee, to ensure that system sets the correct speeds to enable the operator to be comfortable with the amount of acceleration and forces exerted on them as the vehicle travels. 
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev, as per claim 1, and further in view of Braak et al., DE-102012018359-A1, hereinafter referred to as Filev and Braak (Translations by EPO). 
As per claim 14
Filev discloses [t]he method according to claim 1, and Filev further discloses, for the dynamic speed profile (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filey Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)). 
Filev does not disclose wherein a shifting logic of the vehicle is taken into account, which provides for an upshifting upon the engine reaching a maximum rotational speed and a downshifting at a minimum engine rotational speed, wherein with a manual transmission vehicle, is further factored in.
However, Braak teaches wherein a shifting logic of the vehicle is taken into account, which provides for an upshifting upon the engine reaching a maximum rotational speed and a downshifting at a minimum engine rotational speed, wherein with a manual transmission vehicle, is further factored in (In some of these configurations, different recommended speeds, acceleration, braking and/or shifting behavior are provided in the driving model for different driving behaviors. The recommended speed is a driving speed on the respective road that is preferred according to driving behavior, the shifting behavior (in vehicles with a manual transmission) are taken into account for different driver types - Braak ¶24 and ¶49).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Braak teaches a method for generating a driving cycle data set that represents a driving cycle for a driving simulation, a longitudinal profile data set, and for testing a motor vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by method for simulating vehicle driver specific vehicle behavior including shifting, as taught by Braak, to ensure that in the case of manual vehicles the driver specific parameters are properly accounted for when choosing what speeds to recommend.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev and Braak, as per claim 14, and further in view of Kato et al., WO-2016136874-A1, hereinafter referred to as Filev, Braak, and Kato. 
As per claim 15
Filev, in view of Braak, discloses [t]he method according to claim 14, and Filev does not disclose, wherein the speed profile is determined on the basis of the target deceleration defined by the coasting behavior of the vehicle during the shift delay. 
However, Kato teaches wherein the speed profile is determined on the basis of the target deceleration defined by the coasting behavior of the vehicle during the shift delay (when the actual deceleration degree is larger than the threshold value, inertial travel is released. . In this case, at the time of shifting to the clutch connection state for releasing the inertia travel, the actual deceleration degree corresponding to the clutch connection state is generated, and the deceleration behavior of the vehicle corresponding to the deceleration request of the driver is obtained – Kato ¶12).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Kato teaches a vehicle control device that monitors the vehicles movement and adjusts the clutch based on the speed and acceleration.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a vehicle system that adjusts the clutch based on the speed and acceleration, as taught by Kato, to enable the model to utilize the vehicle’s data to recommend or make adjustments to the gear settings. 
Claims 7, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Filev, as per claim 1 and further in view of Adamek, hereinafter referred to as Filev, and Adamek.
As per claim 7
Filev, discloses [t]he method according to claim 1, and Filev further discloses speed minima of the static speed profile (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 - Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)).
Filev does not disclose, further comprises the following procedural step: determining a coasting speed profile which factors in a target deceleration defined by the coasting behavior of the vehicle in order to reach.
However, Adamek teaches further comprises the following procedural step: determining a coasting speed profile which factors in a target deceleration defined by the coasting behavior of the vehicle in order to reach (the coasting process is thus initiated within a predetermined time after the driver has been given an indication to end the actuation of the accelerator pedal, a higher maximum permitted braking deceleration and a higher maximum permitted change are set in a first parameterization of the braking deceleration and the entire group of measures is available when determining the action plan – Adamek ¶59).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Adamek teaches a method and system for a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model, as taught by Adamek, to adjust the model to decelerate the vehicle from coasting to reach the desired speed.
As per claim 16
Filev discloses [t]he method according to claim 1, and Filev further discloses further comprising the procedural step: checking whether there is a jump in speed in the static or dynamized speed profile in a first upcoming route section representing a first predefined time period in relation to a respective time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)), and wherein upon the applied speed in a time increment and/or the corresponding route segment reaching the value of the static or dynamized speed profile, a defined standard target deceleration is selected as a defined deceleration value (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose wherein upon a speed jump being ascertained, a target deceleration defined by the coasting behavior of the vehicle is selected as the defined deceleration value.
However, Adamek teaches wherein upon a speed jump being ascertained, a target deceleration defined by the coasting behavior of the vehicle is selected as the defined deceleration value (maximum permitted braking deceleration and/or the maximum permitted change in the braking deceleration before the coasting target is reached, the coasting process is thus initiated within a predetermined time after the driver has been given an indication to end the actuation of the accelerator pedal, a higher maximum permitted braking deceleration and a higher maximum permitted change are set in a first parameterization of the braking deceleration and the entire group of measures is available when determining the action plan – Adamek ¶29, ¶59).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Adamek teaches a method and system for a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a driver assistance system that maps the vehicle’s speed and properties into a dynamic vehicle model, as taught by Adamek, to adjust the model to decelerate the vehicle from coasting to reach the desired speed.
As per claim 17
Filev, in view of Adamek, discloses [t]he method according to claim 16, and Filev further discloses further comprising the procedural step: checking whether there is a speed jump in the static and/or dynamized speed profile in a second upcoming route section, which represents a second predefined period of time in relation to a respective time increment, wherein upon a jump in speed being determined, "zero°" is selected as the defined deceleration value, and wherein the second predefined time period is prior to the first predefined time period (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds, the first and second time periods correspond to the peaks and values shown in Fig 8)).
Claims 18, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Filev, and further in view of Kober et al., US-20040049339-A1, hereinafter referred to as Filev and Kober. 
As per claim 18
Filev discloses [t]he method according to claim 1, and Filev does not disclose wherein each curve is assigned a maximum cornering speed for the route-based static or dynamized speed profile on the basis of at least one parameter from the following group: [-] respective curve radius [-] respective curvature [-] driver-specific parameter and [-] a maximum lateral acceleration.
However, Kober teaches wherein each curve is assigned a maximum cornering speed for the route-based static or dynamized speed profile on the basis of at least one parameter from the following group: [-] respective curve radius [-] respective curvature [-] driver-specific parameter and [-] a maximum lateral acceleration (Maximum speeds are reached, depending on the vehicle, at a 2% downgrade and the speeds decrease continuously for upgrades starting from 4%, whereas the uniformity of the speed profile increases, When cornering, the lateral acceleration, which is a function of speed and the radius of the curve, has an effect on driver and the vehicle, In this case the appropriate speed in the curve is used in each case for forming the minimum – Kober ¶34, ¶55, and ¶61).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Kober teaches a method and system for generating a model for a driver assistance system by selecting a route and route speeds. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a method and system for generating a model for a driver assistance system by selecting a route and route speeds, as taught by Kober, to enable the vehicle model to direct a vehicle around a corner at safe and comfortable speeds. 
As per claim 20
Filev discloses [t]he method according to claim 19, and Filev further discloses of the route-based static speed profile (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filey Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not specifically disclose wherein a distance between the map points is established to determine the curve radius, as a function of the angle between a straight line through a first and a second map point read from the digital map and another straight line through the second and a third map point read from the digital map, wherein generated map points with a smaller distance, and map points with a larger distance, are selected for larger angles.
However, Kober teaches wherein a distance between the map points is established to determine the curve radius (In order to calculate the curves in the length interval, the sum of the absolute changes in angle is divided by the sum of the route differences si and normalized in gon/km - Kober Fig 2 and ¶26), as a function of the angle between a straight line through a first and a second map point read from the digital map and another straight line through the second and a third map point read from the digital map, wherein generated map points with a smaller distance, and map points with a larger distance, are selected for larger angles (In the following calculations, si denotes the route difference between two measuring points of continuously acquired route parameters. In order to calculate the macroscopic route features in a length interval, as many measuring points of continuously acquired route parameters are used as are required for their route differences to correspond to the length interval. – Kober Fig 2 and ¶21).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Kober teaches a method and system for generating a model for a driver assistance system by selecting a route and route speeds. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a method and system for generating a model for a driver assistance system by selecting a route and route speeds, as taught by Kober, to enable the vehicle model to direct a vehicle around a corner at safe and comfortable speeds. 
As per claim 21
Filev, in view of Kober, discloses [t]he method according to claim 20, and Filev does not disclose further comprising the procedural step: linking the selected map points to a trajectory of the motor vehicle (for simulation).
However, Kober teaches further comprising the procedural step: linking the selected map points to a trajectory of the motor vehicle (for simulation) (In the following calculations, si denotes the route difference between two measuring points of continuously acquired route parameters. In order to calculate the macroscopic route features in a length interval, as many measuring points of continuously acquired route parameters are used as are required for their route differences to correspond to the length interval. – Kober Fig 2 and ¶21).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Kober teaches a method and system for generating a model for a driver assistance system by selecting a route and route speeds. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage by a method and system for generating a model for a driver assistance system by selecting a route and route speeds, as taught by Kober, to enable the vehicle model to direct a vehicle around a corner at safe and comfortable speeds. 
Claims 24 and 26-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Filev and further in view of List et al, US-20170050644-A1, hereinafter referred to as List.  
As per claim 24
Filev further discloses wherein the dynamic speed profile, based on a route-based speed profile, is determined by resolving it into time increments (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)), wherein an applied acceleration is determined in each time increment on the basis of the speed dictated by the route-based speed profile in a route segment corresponding to the respective time increment and the applied speed in the time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev does not disclose [a] method for analyzing at least one component of a motor vehicle wherein the at least one component or the motor vehicle is subjected to a real or simulated test operation on the basis of dynamic speed profile.
List teaches [a] method (a system and a method – List ¶29) for analyzing at least one component of a motor vehicle (analyzing a motor vehicle's energy efficiency, segmenting complex driving processes into separate driving elements, vehicle elements; i.e. different apparatus of the vehicle - List ¶30-32), wherein the at least one component (analyzing a motor vehicle's energy efficiency, segmenting complex driving processes into separate driving elements, vehicle elements; i.e. different apparatus of the vehicle - List ¶30-32), or the motor vehicle is subjected to a real (data sets of the various parameters are preferably determined by measurements - List ¶95 and Fig 1) or simulated test operation on the basis of (parts of the vehicle 2 to be simulated or emulated and only effect some data sets on the basis of measurements of the vehicle's remaining real systems and components or the outputs of the emulators respectively – List ¶95) dynamic speed profile (vehicle speed over the time, which represents the driving profile of the vehicle 2 – List  ¶135 and Fig 3).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. List teaches a method and system for vehicle energy management using real and simulated energy models to determine how to better allocate power to improve gas mileage. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management using simulated speed and acceleration models to improve gas mileage with a vehicle energy management using real and simulated energy models to determine how to better allocate power to improve gas mileage, as taught by List, to ensure that the models used for efficiency calculations take into account changes in speed, acceleration and reaching a maximum or minimum acceleration.
As per claim 26
Filev further discloses wherein the route-based, speed profile is determined on the basis of a route-based static speed profile (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)), wherein a defined, target deceleration is factored in to reach, speed minima of the route-based static speed profile (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)).
As per claim 27
Filev further discloses wherein the route-based static speed profile for the route is determined on the basis of information from a digital map (In step 100, road segments from a map database are assembled into different potential routes and the speed limits or other speed constraints for each route are determined – Filev Fig 14 and ¶44).
As per claim 28
Filev further discloses wherein the dynamic speed profile and/or the route-based speed profile, and/or the route-based static speed profile, depend(s) on one or more parameters (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
As per claim 29
Filev does not disclose wherein the one or more parameters are varied in order to analyze the at least one component or the motor vehicle.
List teaches wherein the one or more parameters are varied in order to analyze the at least one component or the motor vehicle (analyzing a motor vehicle's energy efficiency, segmenting complex driving processes into separate driving elements, vehicle elements; i.e. different apparatus of the vehicle - List ¶30-32).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. List teaches a method and system for vehicle energy management using real and simulated energy models to determine how to better allocate power to improve gas mileage. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management using simulated speed and acceleration models to improve gas mileage with a vehicle energy management using real and simulated energy models to determine how to better allocate power to improve gas mileage, as taught by List, to ensure that the models used for efficiency calculations take into account changes in speed, acceleration and reaching a maximum or minimum acceleration.
Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev and in view of Braak et al., AT-510101-A2, hereinafter referred to as Braak, translations by Espacenet. 
As per claim 32
Filev discloses [a]n apparatus (a method and apparatus for controlling the speed of transportation vehicles to optimize energy efficiency, and, more specifically, to cloud-based computing to define optimal speed profiles based on an identified route and corresponding road conditions such as road grade – Filev ¶3), for generating a dynamic speed profile of a motor vehicle (dynamic programming (DP) process or any other deterministic optimization technique for finding a speed profile optimizing fuel economy, An optimizer 25 generates a speed profile based on inputs - Filev Fig 3 and ¶22, ¶26), which is suitable for simulating actual vehicle operation on a route and/or is suitable for setting target speeds (model 55 as shown in FIG. 7 which mathematically represents a cost function for determining energy consumption according to speed, road grade, and a chosen set of dynamic route and vehicle conditions - Filev ¶30) for driver assistance systems for a route (Driver interfaces such as an emotive driver assistance system or a haptic pedal provide good mechanisms for presenting optimal drive speed information to the driver – Filev ¶50), comprising: a processor, the processor configured for (Processor 71 operates on various stored quantities such as an optimal speed profile 73 – Filev Fig 9 and ¶38), determining a route-based static speed profile for the route resolved into route segments (The speed profile specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption, An optimizer 25 generates a speed profile based on inputs, In addition to maximum speed limit constraints which may be based on legal speed limits and transient road conditions such as rain (i.e., both legal and practical limits) - Filev ¶7 ¶26, ¶29), based on information from a digital map (In step 100, road segments from a map database are assembled into different potential routes and the speed limits or other speed constraints for each route are determined - Filev Fig 14 and ¶44); determining a route-based dynamized speed profile on the basis of the route-based static speed profile which factors in a defined maximum target deceleration to reach, speed minima of the route-based static speed profile; (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)), determining a dynamic speed profile, resolved into time increments, on the basis of the route-based dynamized speed profile, wherein an applied acceleration is determined in each time increment based on the speed dictated by the speed profile in a route segment corresponding to the respective time increment and the applied speed in the time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)); controlling the speed of the motor vehicle based on the dynamic speed profile (a speed control system utilizing information… Route selection may be based on evaluating fuel consumption for different possible routes, The target speed is provided to an adaptive cruise control 31 for use as a speed setpoint in order to achieve the recommended target speed, or is provided to a driver display or interface 32 to assist the driver in adjusting vehicle controls to achieve the target speed - Filev Fig 3 & 7 and ¶5 & ¶27).
Filev suggest but does not specifically disclose running the dynamic speed profile on a test bench.
However, Braak teaches running the dynamic speed profile on a test bench (a longitudinal profile kit…driving simulation on a roadbed, a time-dependent location information and or a time-dependent velocity information and/or time-dependent acceleration information, for example longitudinal and or Querbeschleυnjgungsmformationeπ (in each case along the route) is generated from a location information (route) and stored in the data record which represents the driving cycle. The driving cycle data record thus comprises, for example, a path zβit profile, a speed-time profile, a speed-location profile, an acceleration-time profile and/or a height-location profile. - Braak ¶6 & ¶16).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Braak teaches a method and system for generating a dynamic speed profile simulation for a motor vehicle located on a test bench.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage with a method and system for generating a dynamic speed profile simulation for a motor vehicle located on a test bench, as taught by Braak, to determine the vehicle’s fuel consumption in different driving situations to improve the data used to optimize the fuel consumption.
Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Filev and in view of Braak et al., AT-510101-A2, hereinafter referred to as Braak, translations by Espacenet. 
As per claim 33
Filev discloses [a] method (a method and apparatus for controlling the speed of transportation vehicles to optimize energy efficiency, and, more specifically, to cloud-based computing to define optimal speed profiles based on an identified route and corresponding road conditions such as road grade – Filev ¶3), for generating a dynamic speed profile of a motor vehicle (dynamic programming (DP) process or any other deterministic optimization technique for finding a speed profile optimizing fuel economy, An optimizer 25 generates a speed profile based on inputs - Filev Fig 3 and ¶22, ¶26), which is suitable for simulating actual vehicle operation on a route or is suitable for setting target speeds (model 55 as shown in FIG. 7 which mathematically represents a cost function for determining energy consumption according to speed, road grade, and a chosen set of dynamic route and vehicle conditions - Filev ¶30), for driver assistance systems for a route, comprising the following procedural steps (Driver interfaces such as an emotive driver assistance system or a haptic pedal provide good mechanisms for presenting optimal drive speed information to the driver – Filev ¶50): determining a route-based static speed profile for the route resolved into route segments (The speed profile specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption, An optimizer 25 generates a speed profile based on inputs, In addition to maximum speed limit constraints which may be based on legal speed limits and transient road conditions such as rain (i.e., both legal and practical limits) - Filev ¶7 ¶26, ¶29), based on information from a digital map (In step 100, road segments from a map database are assembled into different potential routes and the speed limits or other speed constraints for each route are determined - Filev Fig 14 and ¶44); determining a route-based dynamized speed profile on the basis of the route-based static speed profile which factors in a defined target deceleration to reach speed minima of the route-based static speed profile (Furthermore, a typical route may include forced stoppages at controlled intersections such as stop signs and traffic lights. The speed constraints may more generally take a form as shown in FIG. 6 Filev Fig 6 and ¶29 (the slope transition from 46 going to 47)); determining a dynamic speed profile resolved into time increments on the basis of the route-based dynamized speed profile, wherein an applied acceleration is determined in each time increment based on the speed dictated by the dynamized speed profile in a route segment corresponding to the respective time increment and the applied speed in the time increment (Maximum and minimum trajectories 45 and 52 define a boundary around a finite set of feasible speed profiles which may be examined by dynamic programming or any other deterministic optimization technique to identify the optimal speed profile, A graph showing an optimal speed profile identified for a particular route under particular dynamic environmental or vehicle conditions is shown in FIG. 8. For each position or time along the predefined route, a plot 56 specifies the target speed which results in traversing the route with optimized energy consumption, a target speed to the driver via HMI 71…indicate to the driver a speed update (i.e., increase or decrease) needed to achieve the target speed - Filev Figs 7 and 8 ¶30, ¶31 and ¶37 (velocity vs time graph with slopes, accelerations, maximum, and minimum target speeds)).
Filev suggest but does not specifically disclose running the dynamic speed profile on a test bench.
However, Braak teaches running the dynamic speed profile on a test bench (a longitudinal profile kit…driving simulation on a roadbed, a time-dependent location information and or a time-dependent velocity information and/or time-dependent acceleration information, for example longitudinal and or Querbeschleυnjgungsmformationeπ (in each case along the route) is generated from a location information (route) and stored in the data record which represents the driving cycle. The driving cycle data record thus comprises, for example, a path zβit profile, a speed-time profile, a speed-location profile, an acceleration-time profile and/or a height-location profile. - Braak ¶6 & ¶16).
Filev discloses a method and system for vehicle energy management using simulated speed and acceleration models to improve gas mileage. Braak teaches a method and system for generating a dynamic speed profile simulation for a motor vehicle located on a test bench.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Filev, a vehicle energy management system using simulated speed and acceleration models to improve gas mileage with a method and system for generating a dynamic speed profile simulation for a motor vehicle located on a test bench, as taught by Braak, to determine the vehicle’s fuel consumption in different driving situations to improve the data used to optimize the fuel consumption.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668    

/Thomas Ingram/Primary Examiner, Art Unit 3668